Judgment and order reversed on the law and a new trial granted, with costs to the appellant to abide the event upon the ground that it was reversible error to decline to submit to the jury the question as to whether the child was non sui juris. (Camardo v. N. Y. Slate Railways, 247 N. Y. 111; Jacobs v. Koehler S. G. Co., 208 id. 416; Zwack v. N. Y., L. E. A W. R. R. Co., 160 id. 362; Stone v. Dry Dock, etc., R. R. Co., 115 id. 104; Ihl v. Forty-second Street A Grand St. Ferry R. R. Co., 47 id. 317.) All concur, Taylor, J., upon the additional ground that the finding that the child was *877free from contributory negligence was against, the weight of the evidence, except Thompson, .7., who dissents and votes for affirmance. Present — Sears, P. J., Crouch, Taylor, Thompson and Crosby, JJ.